Citation Nr: 0330166	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-12 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 18, 1977, to 
December 23, 1977.  Service connection for hearing loss was 
denied in an unappealed rating decision of February 1980.  

This present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In an April 2001 decision, the Board 
reopened the veteran's claim for service connection for 
defective hearing of the right ear, and remanded that claim 
for further development.  The case was returned to the Board 
in September 2003.

The Board notes that the veteran, in a December 2001 
statement, raised the issue of entitlement to service 
connection for hepatitis C.  In addition, the record reflects 
that he stated to a VA examiner in May 2003 that he 
experienced tinnitus which began during his period of 
service.  The issues of entitlement to service connection for 
hepatitis C and for tinnitus are therefore referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran does not have defective hearing in his right ear.


CONCLUSION OF LAW

The veteran does not defective hearing in his right ear which 
is the result of disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) and Holliday v. Principi, 14 
Vet. App. 280 (2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are no longer applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the May 1999 rating decision from which the current appeal 
originates.  In response to his notice of disagreement with 
the May 1999 rating decision, the veteran was provided with a 
statement of the case in June 2000 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal.  The record reflects 
that the RO, in an April 2001 correspondence, advised the 
veteran as to which evidence he was responsible for 
submitting and of which evidence VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that the June 2003 supplemental statement of 
the case provided the veteran with the text of the 
regulations implementing the VCAA.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statement of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
veteran was advised in April 2001 as to which evidence should 
be obtained by him and which evidence would be retrieved by 
VA.  It is clear from submissions by and on behalf of the 
veteran that he is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that while the veteran in a 
June 2000 statement alleged that VA had not obtained his 
service medical records, those records are on file, and the 
record reflects that the National Personnel Records Center 
informed VA in September 1978 that no further service records 
for the veteran were available.  In addition, while the 
record reflects that the veteran is apparently in receipt of 
Supplemental Security Income benefits from the Social 
Security Administration (SSA), he has not alleged, and 
nothing in the record suggests, that SSA is in possession of 
any records pertinent to the instant claim.  Moreover, 
neither the veteran nor his representative has requested that 
VA obtain any records from the SSA.

The record also reflects that the veteran was afforded a VA 
examination in May 2003, and that an additional medical 
opinion was obtained in June 2003 in connection with the 
instant appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that no hearing abnormalities 
were identified at the veteran's entrance examination.  
Audiometric testing at that time showed pure tone thresholds 
to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
5







A July 1977 treatment note indicates that the veteran denied 
experiencing any decreased hearing.  In November 1977 he 
presented for his discharge examination, at which time 
audiometric testing disclosed pure tone thresholds as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
50







In light of the above findings he underwent two additional 
hearing examinations, and was ultimately described as 
exhibiting a non-organic hearing loss of the right ear; the 
examiner for the last examination noted that the veteran's 
Stenger thresholds were normal, that the impedance results 
confirmed the presence of normal hearing in the right ear, 
and that the veteran warranted an H-1 profile.

On file are VA treatment records for July 1979 to June 2003 
which show that the veteran reported developing hearing loss 
in service, although the records themselves are negative for 
any diagnosis of hearing loss.  The treatment records show 
that he underwent audiometric testing in June 1999, at which 
time his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
85
90
90







Speech audiometry revealed speech recognition ability of 68 
percent for the right ear.  The examiner described the above 
results as indicative of functional hearing loss, noting the 
presence of poor consistency between the above results and 
the results of other measures of hearing acuity conducted.  
The examiner concluded that the veteran might have some right 
ear hearing loss, but not, in any event, nearly to the degree 
indicated by the above pure tone threshold testing results.

The veteran was afforded a VA examination in May 2003, at 
which time he reported experiencing progressive right ear 
hearing loss since an incident in service in which a drill 
instructor struck him in that ear.  He also reported exposure 
to missile fire while serving in an artillery unit, and 
described a two to three year post-service history of 
exposure to excessive noise from jackhammers.  The examiner 
reviewed the veteran's claims files and noted that the first 
evidence of hearing loss in service occurred when the veteran 
presented for his initial examination for discharge with 
audiometric findings consistent with mild to moderate right 
ear hearing loss; the examiner noted that while similar 
results were obtained on a second screening, the third (and 
final) audiometric examination in November 1977 confirmed 
that the veteran's hearing loss was functional in nature, 
particular as Stenger testing and the acoustic reflex 
thresholds were normal.  The examiner also concluded that the 
results of the June 1999 audiometric testing of the veteran 
demonstrated the presence of functional hearing loss, with 
similarly normal Stenger testing and acoustic reflex 
thresholds.

Audiometric testing of the veteran in connection with the 
examination showed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
15







Speech audiometry revealed speech recognition ability of 84 
percent for the right ear.  The examiner noted that the 
veteran's responses to pure tone testing were inconsistent, 
and concluded that the findings suggested the presence of a 
functional hearing loss.  The examiner also noted that 
Stenger testing in the veteran produced results consistent 
with normal hearing.

In a June 2003 statement the Chief of Audiology and Speech 
Pathology at the VA medical center where the May 2003 
examination was conducted indicated that he had reviewed the 
veteran's claims files, and noticed that hearing in the 
veteran's right ear was normal at service entrance, but 
abnormal at his initial examination for discharge.  He 
explained that while the initial audiometric testing in 
November 1977 demonstrated the presence of right ear hearing 
loss, signs of functional hearing loss (i.e. hearing loss 
faked by the veteran) were nevertheless present, and were in 
fact confirmed by the third (and last) audiometric 
examination conducted later in November 1977.  He stated that 
the June 1999 audiometric testing report also showed that the 
veteran was faking his hearing loss, and that the May 2003 
examination report likewise showed faking on the part of the 
veteran.  He explained that the only reliable portion of the 
May 2003 examination report showed that the veteran's hearing 
was within normal limits.  He concluded that the veteran did 
not have any actual right ear hearing loss, but rather that 
the veteran was intentionally faking hearing loss.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of organic diseases of the nervous system, such as 
sensorineural hearing loss, during peacetime service after 
December 31, 1946, may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Although the veteran contends that he was treated for right 
ear hearing loss in service, service medical records are 
negative for any complaints, finding or diagnosis of hearing 
loss until he presented for his examination for discharge in 
November 1977.  While abnormal findings were elicited on 
testing of the ear at that time, following subsequent testing 
the veteran's service physicians concluded that his hearing 
loss was non-organic in nature, assigning him an H-1 profile 
indicative of a high level of medical fitness with respect to 
his auditory acuity.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992).  The May 2003 and June 2003 VA audiologists 
defined the "non-organic" hearing loss as being 
"functional" hearing loss, pointing out that the pure tone 
threshold results were inconsistent with other measures of 
auditory acuity performed in November 1977 that actually 
suggested the presence of normal hearing.  The June 2003 
audiologist further clarified that "functional" hearing 
loss in the veteran meant that the veteran was faking the 
hearing impairment.  In other words, the veteran's service 
physicians ultimately concluded that there was no organic 
basis for the veteran's poor auditory testing results 
(assigning him a hearing profile consistent with the absence 
of any hearing impairment), and the May 2003 and June 2003 VA 
audiologists essentially concluded that the veteran was 
faking his hearing loss in service.

Moreover, while the veteran reported to treating physicians 
after service that he developed hearing loss in service, none 
of the treating physicians diagnosed hearing loss.  While he 
demonstrated abnormal right ear findings on audiometric 
testing in June 1999, which were thought to possibly 
represent actual hearing loss, the June 1999 audiologist 
nevertheless did not conclude that defective hearing in the 
right ear was present in the veteran, noting instead that 
there was a significant confounding functional component to 
the veteran's presentation.  The May 2003 and June 2003 
audiologists noted that the veteran's abnormal pure tone 
threshold results in June 1999 were inconsistent with other 
measures of testing also conducted at that time (and which 
were actually suggestive of normal hearing in the right ear).  
Those audiologists also noted that the veteran's performance 
on testing in May 2003 was again inconsistent, and concluded 
that the veteran's hearing loss was functional in nature--
faked.  The June 2003 audiologist specifically concluded that 
the veteran did not have any actual right ear hearing loss.

In short, the medical evidence on file shows that the hearing 
loss exhibited by the veteran in November 1977, and on post-
service audiometric testing in June 1999 and May 2003, was 
faked, and that the veteran does not currently have any 
defective hearing in the right ear.  Although the veteran and 
his representative contend otherwise, there is no indication 
that they are qualified through education, training or 
experience to offer medical diagnoses.  As laypersons, their 
statements as to medical diagnosis consequently do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2003).

Consequently, since the evidence shows that the veteran did 
not exhibit defective hearing in his right ear in service, 
and that he does not currently have any right ear hearing 
loss, the Board concludes that the preponderance of the 
evidence is against the claim.  His claim for service 
connection for defective hearing in the right ear is 
therefore denied.

In reaching the conclusion that service connection is not 
warranted for defective hearing in the right ear, the Board 
finds that application of the evidentiary equipoise rule is 
not warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).   




ORDER

Entitlement to service connection for defective hearing of 
the right ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



